May 9, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       TIMOTHY CASTRO, JR., Appellant

NO. 14-11-01087-CV                           V.

                       MARGARET CASTRO, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Margaret
Castro, signed September 16, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REFORM
the judgment of the court below to (1) delete the clause providing that Timothy’s
obligation for Matthew and Stephanie’s expenses is non-dischargeable under
section 523 of the Bankruptcy Code and (2) award Margaret’s attorney’s fees
directly to Margaret rather than to her attorney.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.